SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K Current Report Pursuant to Section13 or 15(D) of the Securities Exchange Act of 1934 October 4, 2007 (Date of earliest event reported) BALL CORPORATION (Exact name of Registrant as specified in its charter) Indiana 1-7349 35-0160610 (State of (Commission (IRS Employer Incorporation) File No.) Identification No.) 10Longs Peak Drive, P.O. Box 5000, Broomfield, CO80021-2510 (Address of principal executive offices, including ZIP Code) (303) 469-3131 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): □ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Ball Corporation Current Report on Form 8-K Dated October 10, 2007 Item8.01. Other Events. On October 4, 2007, Ball Metal Beverage Container Corp. (“BMBCC”) and Miller Brewing Company (“Miller”) settled their dispute with respect to BMBCC’s alleged breach of contract discussed in the Company’s Quarterly Report on Form 10-Q dated August 1, 2007.The key settlement terms are set out in the enclosed press release dated October 9, 2007 and attached hereto as Exhibit 99.The settlement terms will include payment by BMBCC to Miller of approximately $70 million in the first quarter of 2008 and minor adjustments to the provisions of BMBCC’s supply arrangements with Miller.The overall settlement will result in a third quarter charge to Ball of approximately $86 million (approximately $52 million after tax).BMBCC will continue to supply all of Miller’s beverage can and end requirements through 2015. Item9.01. Financial Statements and Exhibits. (d)Exhibits. The following is furnished as an exhibit to this report: Exhibit99Ball Corporation Press Release dated October 9, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALL CORPORATION (Registrant) By: /s/ RaymondJ. Seabrook Name: RaymondJ. Seabrook Title: Executive Vice President and Chief Financial Officer Date: October 10, 2007 Ball Corporation Form 8-K October 10, 2007 EXHIBIT INDEX Description Exhibit Press Release dated October 9, 2007. 99
